Citation Nr: 1300586	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  09-36 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a low back disorder.   

2.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for paranoid schizophrenia.

3.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected pes planus.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, personality disorder not otherwise specified with paranoid, schizoid and passive aggressive traits, and psychotic disorder not otherwise specified.  





REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1987 to April 1997.  

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision which reopened the Veteran's previously denied claims and denied them on the merits.  The Veteran perfected a timely appeal.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The issues of entitlement to service connection for a low back disorder, to include as secondary to service-connected pes planus and entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, personality disorder not otherwise specified with paranoid, schizoid and passive aggressive traits, and psychotic disorder not otherwise specified, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  An unappealed January 2004 rating decision denied entitlement to service connection for paranoid schizophrenia.  

2.  The evidence associated with the claims file since the January 2004 rating decision includes evidence that is not cumulative and redundant of evidence of record at the time of the prior denial, that relates to unestablished fact necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim for service connection for paranoid schizophrenia.   

3.  An unappealed June 2005 rating decision denied entitlement to service connection for a back condition.  

4.  The evidence associated with the claims file since the June 2005 rating decision includes evidence that is not cumulative and redundant of evidence of record at the time of the prior denial, that relates to unestablished fact necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim for service connection for a low back disorder.  


CONCLUSIONS OF LAW

1.  The January 2004 rating decision, denying service connection for paranoid schizophrenia is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2012).

2.  As evidence received since the January 2004 rating decision, denying service connection for paranoid schizophrenia is new and material, the criteria for reopening the claim for service connection for paranoid schizophrenia are met.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2012).  

3.  The June 2005 rating decision, denying service connection for a back condition is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2012).

4.  As evidence received since the June 2005 rating decision, denying service connection for a back condition is new and material, the criteria for reopening the claims for service connection for a back condition are met.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  Given the Board's favorable disposition of the petitions to reopen the claims for service connection, the Board finds that all notification and development actions needed to fairly adjudicate the matters decided on appeal have been accomplished.

II.  Pertinent Laws and Regulations

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012). 

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Here, the claim to reopen was received in June 2008; therefore, the current version of the law, which is set forth in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, then the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all of the evidence, both new and old, after ensuring that VA's statutory duty to assist the claimant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and material evidence has been submitted, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

III.  Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

January 2004 and June 2005 rating decisions denied entitlement to service connection for paranoid schizophrenia and a back condition, respectively.  The evidence of record at that time consisted of the Veteran's service treatment records and statements from the Veteran.  That evidence showed that the Veteran was seen for complaints of low back pain in November 1988 and was diagnosed with lumbar muscle strain.  Service treatment records also showed that the Veteran was seen on numerous occasions for psychological consultation.  The Veteran was diagnosed with personality disorder not otherwise specified with paranoid, passive-aggressive and schizoid traits.  

The evidence added to the record since the January 2004 and June 2005 rating decisions consists of private treatment records, the results of VA examination reports, additional statements from the Veteran and VA outpatient treatment records.  The Veteran's claims were previously denied because there was no evidence of a diagnosis of paranoid schizophrenia or a back disability.  

The newly submitted evidence, namely the July 2008 VA examination report, which was added to the evidence of record after the June 2005 rating decision, shows that the Veteran has been diagnosed with L5-S1 disc disease.  Additionally, a June 2008 written statement from the Veteran indicated that he was receiving treatment for paranoid schizophrenia and further stated that he had been suffering from a mental health condition since leaving active military duty.  VA treatment records showed that the Veteran had been diagnosed with psychosis, not otherwise specified (NOS) (See September 2008 VA outpatient treatment record).  

As such, the evidence that has been submitted since the January 2004 and June 2005 rating decisions is both new and material because it shows that the Veteran has been diagnosed with a low back condition and psychosis not otherwise specified.  Thus, the evidence tends to establish previously unestablished facts that were necessary to substantiate the claims.  After reviewing the record, the Board finds that new and material evidence has been submitted to reopen the Veteran's claim of service connection for a low back condition and an acquired psychiatric disorder, to include paranoid schizophrenia, personality disorder not otherwise specified with paranoid, schizoid and passive aggressive traits, and psychotic disorder not otherwise specified


ORDER

As new and material evidence has been received, the previously-denied claim for entitlement to service connection for a back disorder is reopened, and is granted to this extent only.

As new and material evidence has been received, the previously-denied claim for entitlement to service connection for paranoid schizophrenia is reopened, and is granted to this extent only.


REMAND

Having reopened the Veteran's claims for entitlement to service connection for a low back disorder, to include as secondary to service-connected pes planus and entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, personality disorder not otherwise specified with paranoid, schizoid and passive aggressive traits, and psychotic disorder not otherwise specified, the Board has determined that further development of the Veteran's claims is warranted.  

With respect to the Veteran's low back claim, the Board has determined that VA has a further duty to assist the Veteran in obtaining evidence that is relevant to his pending claim.  

A July 2002 private treatment record shows that the Veteran was seen for complaints of low back pain.  The record indicates that the Veteran was working as a mail handler for the US Postal Service when he pushed a heavy cart of mail at work, injuring his back.  It was noted that the Veteran was evaluated for that injury by a physician at the US Postal Service.  Those records have not been associated with the Veteran's claims file.  The records are highly relevant to the current appeal as the VA examiner has related the Veteran's current disc disease of the lumbar spine to this 2002 work injury as opposed to his in-service muscle strain.  As such, upon remand, those records should be obtained.  

With respect to the Veteran's acquired psychiatric claim, the Board has determined that an addendum opinion to the August 2008 VA examination report should be obtained. 

The record evidence shows that the Veteran has been diagnosed with personality disorder not otherwise specified.  Congenital or developmental "defects" such as personality disorder automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  Generally, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.

However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder or mental deficiency during service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See also VAOPGCPREC 82- 90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240 (1995).  In addition, a personality disorder, mental deficiency, or mental retardation that is secondary to a service-connected mental disorder by way of 38 C.F.R. 3.310(a) may also be service-connected.  See 38 C.F.R. § 4.127.  

In this case the August 2008 VA examiner opined that the Veteran's psychotic disorder not otherwise specified and his personality disorder not otherwise specified were less likely than not related to the Veteran's military service.  However, the examiner's opinion did not address the fact that the Veteran's personality disorder not otherwise specified is presumed to have pre-existed service.  Therefore, additional medical opinion is necessary in order to determine whether the Veteran's personality disorder not otherwise specified was aggravated by his military service and also whether the Veteran's psychotic disorder not otherwise specified was caused or aggravated by the Veteran's personality disorder not otherwise specified.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from February 2010 to the present.

2.  The RO should request the Veteran to identify all private medical providers who have treated him for an acquired psychiatric disability and for a back disability, not already associated with the claims file.  Specifically, the Veteran should be asked to provide the necessary information and releases to obtain the medical records from his employment at the US Postal Service.  After securing any necessary release, the RO should obtain medical records from all sources identified by the Veteran. To the extent there is an attempt to obtain records that is unsuccessful; the claims folder should contain documentation of the attempts made.  The Veteran and his representative should also be informed of the negative results.

3.  Afford the August 2008 VA examiner (psychiatric examination) the opportunity to supplement his/her report.  The claims file must be made available to the examiner for review.  If the examiner is unavailable or requires is, schedule another VA psychiatric examination.

Based on review of the record, the examiner should specifically opine as to whether it is at least as likely as not that the Veteran's pre-existing personality disorder not otherwise specified was aggravated by his military service.  Additionally, the examiner should opine as to whether it is at least as likely as not that the Veteran's psychotic disorder not otherwise specified was caused by or aggravated by the Veteran's pre-existing personality disorder not otherwise specified.  The examiner should address all relevant evidence and provide a rationale supporting any opinion given.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

If the August 2008 VA examiner is unavailable or determines that another examination is needed, the AMC/RO should schedule the Veteran for a new VA examination and direct the new examiner to give his or her opinion regarding the above questions. 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal, in light of all pertinent evidence and legal authority.  If the determination remains adverse, the Veteran and his representative should be furnished a supplemental statement of the case, to include the provisions of 38 C.F.R. § 3.156(a), and afforded an appropriate period of time to respond

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


